Bees Free, Inc.
2101 Vista Parkway, Suite 4033
West Palm Beach, FL 33411




December 13, 2011


David W. Todhunter
41 Majestic Ave.
Lincroft, New Jersey


Re: Offer of At-Will Employment


Dear Mr. Todhunter:


We are pleased you have accepted our offer to be employed by BeesFree Inc.. (the
“Company”) as its Chief Financial Officer. As Chief Financial Officer of the
Company, you shall devote 100% of your working time, attention and energies to
the Company with the workload and obligations customary for a Chief Financial
Officer.


As Chief Financial Officer, your duties will consist of the following:
 
·  
you will be responsible of all Bees Free's finance related issues, including the
end-to-end processing of all Securities and Exchange Commission filings made by
the Company, and any other tasks and responsibility you will be assigned to by
the Chief Executive Officer;

 
·  
you will be reporting to Bees Free's Chief Executive Officer, providing him with
your feedback, assistance, competences and experience;

 
·  
you will observe the highest ethical standards of business conduct in your
dealings with the Bees Free’s stockholders, employees, consultants, customers
and suppliers;

 
·  
you will support the Chief Executive Officer in dealing with current and
potential future Bees Free's stockholders and/or investors;

 
·  
you will also be instrumental at later development stages of our project to
raise additional funds to finance company growth, bringing in your long-term
experience, relationships and reputation

 
Your Compensation package will be as follows:


1.  
an annual gross compensation of $102,000 (your "Compensation") for the term
December 16, 2011 to December 15, 2012, to be paid on a monthly basis, as earned
in accordance with our customary payroll practice;

2.  
200,000 restricted common stocks at Company’s founders shares conditions at the
purchase price of $0,001/share, whereby you agree to return back to the Company,
at the same purchase conditions:

a.  
100,000 shares, if you leave the Company (or your employment is terminated by
the Company for just cause) within the first 3 months of your employment;

b.  
75,000 shares if you leave the Company (or your employment is terminated by the
Company for just cause) within the first 6 months; or

c.  
25,000 shares if you leave the Company (or your employment is terminated by the
Company for just cause) within the first 12 months.

 
 
 

--------------------------------------------------------------------------------

 
 
3.  
100,000 options of a Company’s Performance based Stock Options Plan which will
be soon be defined for key Company’s employees



In addition to your Compensation, you shall also be entitled to the
reimbursement for all approved travel and lodging expenses related to your
Employment, upon submission of related proofs of payment.


Upon acceptance of the terms of this agreement, your Employment will be
effective as of December 16, 2011.


Termination


You may provide your resignation to the CEO of the Company with a minimum of one
(1) month notice. You will be entitled to receive your compensation up to the
end of the notice period.


The Company may terminate your employment with a minimum of one (1) month notice
and you will be entitled to receive your compensation for such notice period.


Confidentiality


In the course of the Employment you and the Company (collectively the “Parties")
may produce and/or acquire certain research data, technical processes, business
plans, activities and services, trade secrets and patents, business and
marketing strategies, methods of operation, other valuable information,
confidential information and trade related information relating to the business
and activities of the Company (the “Confidential Information”). Confidential
Information does not include information, technical data or know-how which:


(i)  
a Party can demonstrate it was already in his possession prior to or at the time
of disclosure; or



(ii)  
prior to or after the time of disclosure becomes part of the public knowledge or
literature, as evidenced by documents which were generally published prior to
such disclosure; or



(iii)  
is required by a court order to be disclosed.



You agree that the Confidential Information is confidential and unique, and
constitutes the exclusive property of the Company and shall not be divulged or
disclosed in any form and to any person, firm, corporation or other entity,
either directly or indirectly, whether or not for compensation.




[Signature page follows]

 
 
 

--------------------------------------------------------------------------------

 



 
We look forward to your employment with the Company. The Company anticipates
exciting times ahead filled with many challenges and opportunities. We are
confident that you will make significant contributions to our future success.




 

Very truly yours,






Mario Sforza
Chief Executive Officer
Bees Free, Inc.

 








Agreed to and accepted by the undersigned the 15th day of December 2011










_______________________
David W. Todhunter
 